IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-30769
                          Summary Calendar



PAUL LUMPKIN,

                                          Plaintiff-Appellant,

versus

CRIMINAL JUSTICE FACILITY OF IBERIA PARISH;
LT. GREEN; LT. AL MERITS; CAPTAIN NATHANIEL
MITCHELL; WARDEN DAN DAVID; SHERIFF SIDNEY
HEBERT; SHERIFF ERROL ROMERO,

                                          Defendants-Appellants.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 96-CV-1931
                       - - - - - - - - - -
                          April 22, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Paul Lumpkin appeals the dismissal of his civil rights

action under 42 U.S.C. § 1983 for alleged torture and abuse which

occurred while he was incarcerated at Iberia Parish Criminal

Justice Facility.   Lumpkin argues that the district court erred

in granting Appellants’ motion for summary judgment and

dismissing his action as untimely.   He contends that the doctrine




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30769
                                -2-

of contra non valentem agere nulla currit praescripto operates to



suspend the statute of limitations and make this action timely.

He also argues that the district court erred in excluding expert

testimony which he submitted and in improperly weighing his own

affidavit.

     We have reviewed the record and the briefs of the parties

and affirm substantially for the reasons given by the district

court.   See Lumpkin v. Criminal Justice Facility of Iberia

Parish, 96-CV-1931 (W.D. La. July 14, 1997).    Lumpkin has failed

to meet his burden of establishing that there is a genuine issue

of material fact, or that the district court erred in its

evidentiary or legal holdings.    FED. R. CIV. P. 56(e); Melton v.

Teachers Ins. & Annuity Ass’n of America, 114 F.3d 557, 559 (5th

Cir. 1997).   Although it was not necessary to exclude any portion

of Lumpkin’s affidavit as inadmissible, any error resulting from

this exclusion was harmless.     See Richardson v. Oldham, 12 F.3d
1373, 1378 (5th Cir. 1994).

     AFFIRMED.